UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1802


PHYLLIS GASTON,

                     Plaintiff - Appellant,

              v.

ANSON COUNTY BOARD OF EDUCATION,

                     Defendant - Appellee,

              and

MICHAEL FREEMAN; JOSHUA MCLAURIN; MARTY GODWIN; JOY
DRAKE; KEVIN ADAMS,

                     Defendants.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00232-RJC-DSC)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phyllis Gaston, Appellant Pro Se. Daniel F.E. Smith, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, LLP, Greensboro, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Phyllis Gaston appeals the district court’s order granting summary judgment to her

former employer and sanctioning her for failing to attend her deposition. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Gaston v. Anson Cty. Bd. of Educ., No. 3:17-cv-00232-RJC-

DSC (W.D.N.C. July 1, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3